Exhibit 10.1

 

EXECUTION VERSION

 

BUYER GUARANTEE

 

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of August 21, 2014 is issued
and delivered by DYNEGY INC., a Delaware corporation (the “Guarantor”), for the
account of DYNEGY RESOURCE I, LLC, a Delaware limited liability company (the
“Obligor”), and for the benefit of Duke Energy SAM, LLC, a Delaware limited
liability company (“DESAM”), and Duke Energy Commercial Enterprises, Inc., an
Indiana corporation (“DECAM” and together with DESAM, the “Beneficiaries”).

 

Background Statement

 

WHEREAS, the Beneficiaries and Obligor entered into that certain Purchase and
Sale Agreement, dated as of August 21, 2014 (the “Purchase Agreement”);

 

WHEREAS, in accordance with the Purchase Agreement, the Beneficiaries and
Obligor intend to enter into a Transition Services Agreement upon the closing of
the transactions contemplated in the Purchase Agreement (the “Transition
Services Agreement” and together the Purchase Agreement, the “Agreements”); and

 

WHEREAS, Beneficiaries have required that the Guarantor deliver to the
Beneficiaries this Guaranty as an inducement to enter into the Agreements.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the Guarantor hereby agrees as follows:

 

1.              Guaranty; Limitation of Liability.  Subject to any rights,
setoffs, counterclaims and any other defenses that the Guarantor expressly
reserves to itself under this Guaranty, the Guarantor (i) absolutely and
unconditionally guarantees the timely payment of the Obligor’s payment and
performance obligations under each Agreement and (ii) agrees to cause the
Obligor to perform all of its other obligations under each Agreement (such
payment and other obligations of the Obligor, the “Guaranteed Obligations”);
provided, however, that the Guarantor’s aggregate liability hereunder shall not
exceed two billion eight hundred million U. S. Dollars (U.S. $2,800,000,000).

 

Subject to the other terms of this Guaranty, the liability of the Guarantor
under this Guaranty is limited to making payments and causing performance
expressly required under the Agreements, and except as specifically provided
therein, the Guarantor shall not be liable for or required to pay any
consequential or indirect loss (including but not limited to loss of profits),
exemplary damages, punitive damages, special damages, or any other damages or
costs.

 

2.              Effect of Amendments.  The Guarantor agrees that the
Beneficiaries and the Obligor may modify, amend and supplement the Agreements
and that the Beneficiaries may delay or extend the date on which any payment
must be made pursuant to either Agreement or delay

 

or extend the date on which any act must be performed by the Obligor thereunder,
all without notice to or further assent by the Guarantor, who shall remain bound
by this Guaranty, notwithstanding any such act by the Beneficiaries.

 

3.                          Waiver of Rights.  The Guarantor expressly waives
(i) protest, (ii) notice of acceptance of this Guaranty by the Beneficiaries,
and (iii) demand for payment of any of the Guaranteed Obligations.

 

4.                          Reservation of Defenses.  Without limiting the
Guarantor’s own defenses and rights hereunder, the Guarantor reserves to itself
all rights, setoffs, counterclaims and other defenses that the Obligor may have
to payment of all or any portion of the Guaranteed Obligations except defenses
arising from the bankruptcy, insolvency, dissolution or liquidation of the
Obligor and other defenses expressly waived in this Guaranty.

 

5.              Settlements Conditional.  If any monies paid to the
Beneficiaries in reduction of the indebtedness of the Obligor under either
Agreement have to be repaid by the Beneficiaries by virtue of any provision or
enactment relating to bankruptcy, insolvency or liquidation for the time being
in force, the liability of the Guarantor under this Guaranty shall be computed
as if such monies had never been paid to the Beneficiaries.

 

6.              Notice.  The Beneficiaries will provide written notice to the
Guarantor if the Obligor defaults under either Agreement.

 

7.              Primary Liability of the Guarantor.  The Guarantor agrees that
the Beneficiaries may enforce this Guaranty without the necessity at any time of
resorting to or exhausting any other security or collateral.  This is a
continuing Guaranty of payment and not merely of collection.

 

8.              Term of Guaranty.  This Guaranty shall remain in full force and
effect until the earlier of (i) such time as all the Guaranteed Obligations have
been discharged, and (ii) the date that is six (6) months after the date that
the Purchase Agreement is terminated in accordance with its terms (the
“Expiration Date”); provided, however, the Guarantor will remain liable
hereunder for Guaranteed Obligations that were outstanding prior to the
Expiration Date.

 

9.              Governing Law.  This Guaranty shall be governed by and construed
in accordance with the internal laws of the State of New York, including
Section 5-1401 of the General Obligations Law of the State of New York, but
otherwise without giving effect to principles of conflicts of law.

 

10.       Expenses.  The Guarantor agrees to pay all reasonable out-of-pocket
expenses (including the reasonable fees and expenses of the Beneficiaries’
counsel) relating to the enforcement of the Beneficiaries’ rights hereunder in
the event the Guarantor disputes its obligations under this

 

--------------------------------------------------------------------------------


 

Guaranty and it is finally determined (whether through settlement, arbitration
or adjudication, including the exhaustion of all permitted appeals), that the
Beneficiaries’ are entitled to receive payment of a portion of or all of such
disputed amounts.  All payments under this Section 10 together with any payment
of the Guaranteed Obligations shall remain subject to the aggregate amount
limitations set forth in Section 1.

 

11.       Waiver of Jury Trial.  The Guarantor and the Beneficiaries, through
acceptance of this Guaranty, waive all rights to trial by jury in any action,
proceeding or counterclaim arising or relating to this Guaranty.

 

12.       Entire Agreement; Amendments.  This Guaranty integrates all of the
terms and conditions mentioned herein or incidental hereto and supersedes all
oral negotiations and prior writings in respect to the subject matter hereof. 
This Guaranty may only be amended or modified by an instrument in writing signed
by each of the Guarantor and the Beneficiaries.

 

13.       Headings.  The headings of the various Sections of this Guaranty are
for convenience of reference only and shall not modify, define or limit any of
the terms or provisions hereof.

 

14.       No Third-Party Beneficiary.  This Guaranty is given by the Guarantor
solely for the benefit of the Beneficiaries, and is not to be relied upon by any
other person or entity.

 

15.       Assignment.  Neither the Guarantor nor the Beneficiaries may assign
its rights or obligations under this Guaranty without the prior written consent
of the other, which consent may not be unreasonably withheld or delayed, except
that:

 

(i)             the Guarantor may make such an assignment without such consent
if (a) in conjunction with the assignment by the Obligor of all of its rights
and obligations under either Agreement and the assignee’s long-term senior
unsecured debt has an investment grade rating by Standard and Poor’s (“S&P”) or
Moody’s Investor Services, Inc. (“Moody’s”), or if the assignee does not have a
long-term senior unsecured debt rating, then the rating assigned to such entity
as its Corporate Credit Rating by S&P or Issuer Rating by Moody’s shall be
investment grade; (b) the Obligor ceases to be a person or entity controlled by,
controlling or under common control with the Guarantor and the assignee’s
long-term senior unsecured debt has an investment grade rating by S&P or
Moody’s, or if the assignee does not have a long-term senior unsecured debt
rating, then the rating assigned to such entity as its Corporate Credit Rating
by S&P or Issuer Rating by Moody’s shall be investment grade or (c) to an entity
whose long-term senior unsecured debt has an investment grade rating by S&P or
Moody’s, or if the assignee does not have a long-term senior unsecured debt
rating, then the rating assigned to such entity as its Corporate Credit Rating
by S&P or Issuer Rating by Moody’s shall be investment grade; provided that the
Guarantor’s obligations hereunder must be expressly assumed in writing, in a
form reasonably

 

acceptable to the Beneficiaries; provided further that such assumption shall be
deemed to release the Guarantor from all of its obligations under this Guaranty
automatically and without further action by the Guarantor or the Beneficiaries,
and

 

(ii)          the Beneficiaries may, upon 30 days prior written notice, make
such an assignment without such consent if in conjunction with any assignment of
either Agreement by the Beneficiaries permitted under the Agreements.

 

Any purported assignment in violation of this Section 15 shall be void and
without effect.

 

16.       Notices.  Any communication, demand or notice to be given hereunder
will be duly given when delivered in writing or sent by facsimile to the
Guarantor or to the Beneficiaries, as applicable, at its address as indicated
below:

 

If to the Guarantor, at:

 

Dynegy Inc.

601 Travis Street, Suite 1400

Houston, Texas 77002

Attention: Catherine Callaway, Esq. Executive Vice President and General Counsel

Facsimile: (713) 507-6808

 

With a copy to:

 

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Attention: Michael S. Shenberg, Esq.

Facsimile: (212) 354-8113

 

If to the Beneficiaries, at:

 

Duke Energy SAM, LLC

Duke Energy Commercial Enterprises, Inc.

c/o Duke Energy Corporation

550 South Tryon Street

DEC 40A

Charlotte, North Carolina 28201

Attention: Assistant Treasurer

Facsimile: (704) 382-1124

 

With a copy to:

 

Duke Energy Corporation

550 South Tryon Street

DEC 45A

Charlotte, North Carolina 28202

Attention: Greer Mendelow, Deputy General Counsel

Facsimile: (980) 373-9962

 

or such other address as the Guarantor or the Beneficiaries shall from time to
time specify.  Notice shall be deemed given (a) when received, as evidenced by
signed receipt, if sent by hand delivery, overnight courier or registered mail
or (b) when received, as evidenced by transmission confirmation report, if sent
by facsimile and received on or before 4 pm local time of recipient, or (c) the
next business day, as evidenced by

 

--------------------------------------------------------------------------------


 

transmission confirmation report, if sent by facsimile and received after 4 pm
local time of recipient.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the day and
year first above written.

 

 

 

DYNEGY INC.

 

 

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------